HARRELL, J.,
concurring and dissenting, which ADKINS and McDONALD, JJ., join.
I join the Majority opinion, except for its rejection of the State’s plea that, on remand to the Administrative Law Judge (“ALJ”), the ALJ be allowed to receive and consider any evidence that may exist regarding whether Hawkes’s mental state may have changed for the worse since the ALJ last considered Hawkes’s petition on 27 April 2009 and the experts *137last evaluated his amenability to conditional release prior to that. Maj. op. at 135-36, 70 A.3d at 326-27. Given the nature of the diagnoses of Hawkes’s many mental disorders (Maj. op. at 115-20, 121-23, 70 A.3d at 314-17, 318-19); the relative dependency of the level of his improvement on adherence to a regular drug regimen, among other treatments (Maj. op. at 115-23, 70 A.3d at 314-19); and the proven history of his potential for violence against others when he is not operating in an improved state, I consider it imprudent to foreclose a more contemporary assessment of his continuing eligibility for conditional release, especially because it has been over four years since the last “examination” of his status. The Majority opinion’s surmise that to allow this evidence (if it exists) to be considered on remand “would permit almost indefinite confinement for Mr. Hawkes” is a bit hyperbolic. Maj. op. at 135-36, 70 A.3d at 326-27. The Majority opinion provides for the resolution of the limited controversy over the framing of the conditions of release. Determining whether Hawkes’s mental state deteriorated meaningfully since 2009 should not take another four years. Thus, the Majority’s exaggerated contemplation of “almost indefinite confinement” does not persuade me that the Court should “blind” the ALJ to Hawkes’s current mental condition on remand.
Judge ADKINS and Judge McDONALD have authorized me to state they join in this opinion.